Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant contends the support for the newly amended claims are found in Fig. 8 and 5 however the cited figures are directed to battery based systems not the claimed cell arrangement. The Office is unable to find support for the new claim limitations and hence have been rejected as containing new matter. The prior art rejections have been updated to reflect the addition of the new matter.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cell placed in the bowl must be shown or the features canceled from the claims. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-2, 4-9 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims have been amended to recite the use of one or more cells which power multiple LEDs arranged on a toilet seat, base or bowl. Applicant contends this arrangement to be supported by the embodiment in Fig. 5/8 wherein LEDs are arranged on a seat or base however the LEDs described here are directed to a battery arrangement not a cell. There is no description in the original disclosure to support the new claim configuration. Figure 3 is directed to a cell arrangement however figure 3 is descried to power “an LED” distinct from the new claimed configuration. The newly claimed 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view Veneto (US 20120068613) in view of Siegrist (20140370334)
	With respect to claim 1 and 20 Veneto teaches a power generation system, comprising: a toilet component with a flush tank (tank see upper tank Fig. 1) and a toilet bowl (4: Fig 1), the toilet component having a source of standing water (water standing in tank) and an improvement (see LEDs 10) is an LED in connection with power; and a power generation component (item 6) operatively connected to the toilet component, wherein the power generation component is discrete from an electrical grid and is adapted to power the improvement. Veneto does not teach the power generation component is cell and does not teach the connection of an energy source. Siegrist teaches the known alternative for powering a device with a cell (200) in water with different metals (paragraph 0004, and 25 for example) in connection with an energy source (1010). It would have been obvious to one having ordinary skill in art at the time of the invention to modify Veneto to try a cell in connection with a source as seen in Siegrist for the predictable result of powering the electronic elements for long life with reduced maintenance.

With respect to claims 4 Siegrist teaches the known configuration of nested (paragraph 0025) cylinders (see item 205 and 210 see abstract for shape) in a cell (Fig. 1 and 2) with different metals (paragraph 0007). It would have been obvious to one having ordinary skill in art at the time of the invention to try the use of a cylinder cell for the benefit of increased life.
	With respect to claim 5 Siegrist teaches the two concentric (Fig. 2A) cylinders are an outer concentric coil and an inner concentric coil, wherein LED has an anode and a cathode, and wherein the outer concentric coil (see paragraph 0010 is the cathode and the inner is anode) is connected to the anode and the inner concentric coil is connected to the cathode.
With respect to claim 6 Siegrist teaches the first metal is copper aluminum, galvanized zinc, silver (paragraph 0025), or a 75% copper/25% nickel alloy.
With respect to claim 7 Siegrist teaches the two concentric coils are an outer coil and inner coil and further teaches the known use of zinc and copper at (paragraph 0025) in the cylinders. Siegrist however does not teach the galvanized zinc for the outer and copper for the inner. Galvanized zinc and copper are well materials for use in anode and cathode design known of which the Examiner takes Official Notice. It would have been obvious to one having ordinary skill in art at the time of the invention to further modify Theus and Siegrist to try the use of the know materials for the predictable results of consistent voltage output.
With respect to claim 8 Siegrist teaches the cell is plural parallel cells connected in a series (Fig. 2B).
.
Claims 1-2, 4-9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view Theus (US 20060077652) in view of Lipinski et al. (US 20190203453) in view of Taylor et al. (US 20120023651) in view of Siegrist (20140370334)
With respect to claims 1-2 and 20 Theus teaches a power generation system, comprising: a toilet component with a flush tank (9) and a toilet bowl (11), toilet seat and base (not shown) the toilet component having a source of standing water (water standing in tank) and an improvement (see LEDs 98 and 92) is an LED in connection with power. A power generation is inherent to the operation of the LEDs, Theus does not teach the power generation component for supplying the LEDs is cell and does not teach the connection of an energy source. Lipinski teaches the known placement of power generation component is in the flush water tank (Fig. 2) for powering LEDs. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Theus and Taylor to place the power generation component in the Tank for the benefit of easier access to perform maintenance. Theus as modified by Lipinski does not teach the LED is multiple LEDs on a seat. Taylor teaches known use of multiple LEDS (Fig. 4) arranged on a toilet seat (400) supplied by a power generation component. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Theus to try multiple LEDs for the benefit of insuring enough illumination for the user. Theus as modified above teaches supply from a power generation component discrete form the grid for supplying multiple LEDs on a seat, there is no teaching of the power generation component being a cell. Siegrist teaches the known alternative for powering a device with a cell (200) in water with different metals (paragraph 0004, and 25 for example) in connection with an energy source (1010). It would have been obvious to one having ordinary skill in art at the time of the invention to modify Theus to try a cell in connection with a source 
	With respect to claims 4 Siegrist teaches the known configuration of nested (paragraph 0025) cylinders (see item 205 and 210 see abstract for shape) in a cell (Fig. 1 and 2) with different metals (paragraph 0007). It would have been obvious to one having ordinary skill in art at the time of the invention to try the use of a cylinder cell for the benefit of increased life.
	With respect to claim 5 Siegrist teaches the two concentric (Fig. 2A) cylinders are an outer concentric coil and an inner concentric coil, wherein LED has an anode and a cathode, and wherein the outer concentric coil (see paragraph 0010 is the cathode and the inner is anode) is connected to the anode and the inner concentric coil is connected to the cathode.
With respect to claim 6 Siegrist teaches the first metal is copper aluminum, galvanized zinc, silver (paragraph 0025), or a 75% copper/25% nickel alloy.
With respect to claim 7 Siegrist teaches the two concentric coils are an outer coil and inner coil and further teaches the known use of zinc and copper at (paragraph 0025) in the cylinders. Siegrist however does not teach the galvanized zinc for the outer and copper for the inner. Galvanized zinc and copper are well materials for use in anode and cathode design known of which the Examiner takes Official Notice. It would have been obvious to one having ordinary skill in art at the time of the invention to further modify Theus and Siegrist to try the use of the know materials for the predictable results of consistent voltage output.
With respect to claim 8 Siegrist teaches the cell is plural parallel cells connected in a series (Fig. 2B).
	With respect to claim 9 Siegrist teaches the cell is two cells separated by an insulator and rolled into a cylinder (Fig. 2D).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Fin whose telephone number is (571)272-5921. The examiner can normally be reached Monday-Friday 9am-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

MICHAEL FIN
Primary Examiner
Art Unit 2836



/MICHAEL R. FIN/Primary Examiner, Art Unit 2836